UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WAYNE MILAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:09-cr-00161-NCT-2)


Submitted:   June 15, 2011                 Decided:   June 24, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Pudelski, LAW OFFICES OF CHRISTOPHER PUDELSKI,
Washington, D.C.,   for Appellant.    Ripley Rand, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael Wayne Milam, Jr. pled guilty, pursuant to a

plea agreement, to possession of a firearm by a convicted felon,

in violation of 18 U.S.C. § 922(g) (2006).                           Milam was sentenced

to 110 months’ imprisonment.                    On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that,      in   his       opinion,    there     are     no    meritorious        issues    for

appeal.         Counsel      questioned       whether        Milam    received    effective

assistance           of      counsel,      but         concludes          that    counsel’s

ineffectiveness is not conclusively established by the record

before the court, and such a claim is better suited for a 28

U.S.C.A. § 2255 (West Supp. 2010) proceeding. ∗                            Upon review of

the record, we directed supplemental briefing from the parties

on whether the district court committed error by applying the

U.S.       Sentencing         Guidelines            Manual      § 2K2.1(b)(6)        (2009)

enhancement in light of United States v. Blount, 337 F.3d 404

(4th Cir. 2003); and, if so, whether that error was plain.                                  We

affirm.

                Unless an attorney’s ineffectiveness is conclusively

apparent        on   the    face     of   the       record,    ineffective       assistance

claims are not generally addressed on direct appeal.                                 United


       ∗
       Milam was informed of his right                               to   file   a   pro    se
supplemental brief, but has not done so.



                                                2
States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008); United

States     v.       Richardson,       195 F.3d 192,        198    (4th       Cir.   1999)

(providing standard and noting that ineffective assistance of

counsel claims generally should be raised by motion under 28

U.S.C.A.       § 2255       (West     Supp.     2010)).            Because      we     find    no

conclusive          evidence     on    the      record       that        counsel       rendered

ineffective assistance, we decline to consider this claim on

direct appeal.

               We     review     Milam’s        sentence          using        an    abuse    of

discretion standard of review.                  Gall v. United States, 552 U.S.
38, 51 (2008).           The first step in this review requires us to

ensure     that       the     district        court       committed        no       significant

procedural error.              United States v. Evans, 526 F.3d 155, 161

(4th     Cir.       2008).       Procedural          errors       include       “failing      to

calculate (or improperly calculating) the Guidelines range or

failing to consider the [18 U.S.C.] § 3553(a) factors.”                                    United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation       marks    omitted).           The     district       court      must    make    an

individualized          assessment       based       on     the     facts       presented      by

applying the relevant § 3553(a) factors to the circumstances of

the    case.         Gall, 552 U.S.     at    51.      We        then    consider      the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                    Id.



                                               3
               Our review of the record leads us to conclude that the

district court did not procedurally err in sentencing Milam.                                        We

find     no    error      in       the    imposition             of    the        U.S.     Sentencing

Guidelines Manual (“USSG”) § 2K2.1(b)(6) enhancement to Milam’s

offense       level,         and     conclude          that           the     district          court’s

calculation of Milam’s Guidelines range was correct.

               We     also     conclude        that         Milam’s           sentence       is     not

substantively         unreasonable.               A    sentence         within       the     properly

calculated Guidelines range is presumptively reasonable.                                        United

States    v.     Allen,       491 F.3d 178,          193    (4th       Cir.    2007).        The

110-month sentence is within the properly calculated Guidelines

range,     and      Milam      has       failed       to    rebut           the    presumption      of

reasonableness accorded that sentence.

               In accordance with Anders, we have reviewed the entire

record and found no meritorious issues for appeal.                                       We therefore

affirm the district court’s judgment.                            This court requires that

counsel inform Milam, in writing, of the right to petition the

Supreme Court of the United States for further review.                                      If Milam

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                                       Counsel’s

motion must state that a copy thereof was served on Milam.                                          We

dispense       with     oral        argument          because         the     facts       and     legal



                                                  4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5